DETAILED ACTION
This action is in response to an amendment filed on June 14, 2022 for the application of Green et al., for a “Correlation and root cause analysis of trace data using an unsupervised autoencoder” filed on March 16, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending in the application. 
Claims 1, 7, and 13 have been amended.

Claims 1-18 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 101
In view of the applicant’s amendments/arguments, the previous rejection of claims 1-6 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peinador et al. (U.S. PGPUB 20200076840) in view of Cardno et al. (U.S. PGPUB 20110261049).

As per claims 1, 7, and 13, Peinador discloses a method/computer program product/system comprising: a processor (Fig. 24, element 2404); and a computer readable storage medium having program instructions embodied therewith (Fig. 24, element 2406), for determining correlations in software application trace data ([0232], “Trace detection (i.e. forensically correlating multiple log messages into a single trace)”), comprising:
receiving, by an analyzer system, a selection of a parameter of a plurality of parameters represented in an autoencoder ([0128], “encoder 390 is an autoencoder”);
in response, identifying, by the analyzer system, one or more hidden layer nodes in the autoencoder connected to an output node in the autoencoder corresponding to the selected parameter ([0317]-[0322]);
identifying, by the analyzer system, one or more other output nodes in the autoencoder connected to the one or more hidden layer nodes ([0328], “When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
retrieving, by the analyzer system, weights assigned to edges between the one or more hidden layer nodes and the one or more other output nodes ([0321], “weight of the edge”) and ([0323]-[0331]);
calculating, by the analyzer system, correlation values between the output node corresponding to the selected parameter and each of the other output nodes; and outputting, by the analyzer system, the correlation values ([0323]-[0331]).
Peinador fails to explicitly disclose graphically highlighting parameters.
Cardno of analogous art teaches:
wherein one or more other parameters correlated with the selected parameter ([0608], “For example, the determination module may be an artificial intelligence engine, or fuzzy logic module that receives all the data characteristics and associated information, and based on a number of rules and weighting factors, determines which data points in the representation correlate with other data points. The results of this can be used to highlight within the representation areas that have correlating data points.”) are graphically highlighted to represent a strength of the correlation ([0608]-[0611], “associated with the level of correlation between the data points”).
All of the claimed elements were known in Peinador and Cardno and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination for the purpose of providing an improved graphical representation of correlation data (Cardno, [0608]-[0609]).

As per claims 2, 8, and 14, Peinador discloses a training of the autoencoder comprises: constructing, by the analyzer system, the autoencoder with an input layer with input nodes representing parameters in one or more training trace files, one or more hidden layers ([0323]-[0331]), and
an output layer with output nodes reconstructing inputs to the input layer ([0317], “In a layered feed forward network, such as a multilayer perceptron (MLP), each layer comprises a group of neurons. A layered neural network comprises an input layer, an output layer, and one or more intermediate layers referred to hidden layers.”);
assigning, by the analyzer system, an initial weight to each edge between the input nodes and nodes in the one or more hidden layers and between the nodes in the one or more hidden layers and the output nodes ([0328], “When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
inputting, by the analyzer system, input parameter values in the one or more training trace files into the autoencoder ([0328], “When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
calculating, by the autoencoder, outputs of each node in the one or more hidden layers and outputs of each output node using an activation function ([0320], “For a given input to a neural network, each neuron in the neural network has an activation value. For an input node, the activation value is simply an input value for the input. For an activation neuron, the activation value is the output of the respective activation function of the activation neuron.”) and the initial weights ([0318]-[0331]); and
iteratively updating, by the analyzer system, the initial weights ([0323], “iteratively adjust the matrices of weights”) until the autoencoder calculates the outputs of each output node where reconstruction errors are minimized ([0334]).

As per claims 3, 9, and 15, Peinador discloses the receiving of the selection of the parameter comprises: inputting, by the analyzer system, parameter values from one or more trace files of a software application into the autoencoder ([0221]);
adjusting, by the analyzer system, weights of the edges between nodes in the autoencoder until reconstruction errors in outputs of the autoencoder are minimized ([0334], “reduced the error”);
sending, by the analyzer system, the plurality of parameters represented in the autoencoder to a user interface; and receiving, by the analyzer system, the selection of the parameter from the user interface ([0360], “a graphical user interface (GUI) 2515, for receiving user commands and data”).
As per claims 4, 10, and 16, Peinador discloses the calculating of the correlation values comprises: calculating, by the analyzer system, a product of the weights of the output node corresponding to the selected parameter and each of the other output nodes ([0323]-[0331]).

As per claims 5, 11, and 17, Peinador discloses the one or more hidden layer nodes reside in a current layer ([0317]-[0322]), wherein the identifying of the other output nodes comprises:
identifying, by the analyzing system, a hidden layer node in a previous layer connected to the one or more hidden layer nodes in the current layer; identifying, by the analyzer system, one or more intermediate hidden layer nodes in the current layer connected to the hidden layer node in the previous layer ([0328], “When an input is applied to a neural network, activation values are generated for the hidden layers and output layer. For each layer, the activation values for may be stored in one column of a matrix A having a row for every node in the layer. In a vectorized approach for training, activation values may be stored in a matrix, having a column for every sample in the training data.”);
identifying, by the analyzer system, one or more additional output nodes connected to the one or more intermediate hidden layer nodes ([0323]-[0337]).

As per claims 6, 12, and 18, Peinador discloses the retrieving of the weights and the calculating of the correlation values comprise:
retrieving, by the analyzer system, weights assigned to edges between the hidden layer node in the previous layer and the one or more intermediate hidden layer nodes and between the one or more intermediate hidden layer nodes and the additional output nodes ([0319], “From each neuron in the input layer and a hidden layer, there may be one or more directed edges to an activation neuron in the subsequent hidden layer or output layer. Each edge is associated with a weight. An edge from a neuron to an activation neuron represents input from the neuron to the activation neuron, as adjusted by the weight.”); and
calculating, by the analyzer system, additional correlation values between the output node corresponding to the selected parameter and each of the additional output nodes ([0323]-[0337]).
Response to Arguments
Applicant’s amendments filed on June 14, 2022 necessitated a new ground(s) of rejection in this Office action. Accordingly, Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of 35 U.S.C. 102/103 rejection, as set forth in this office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113